Proceeding under article 78 of the Civil Practice Law and Rules, to review and to annul a determination of the New York State Liquor Authority, made August 25, 1964 after a hearing, which found petitioners guilty and which: (1) suspended for 10 days their restaurant liquor license; and (2) directed forfeiture of $500 upon the bond furnished by them incident to the issuance of their license. By order of the Supreme Court, Queens County, made October 21, 1964, pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. Petitioners were *663charged with having Suffered of permitted gambling on the licensed premises, in violation of the Alcoholic Beverage Control Law (§ 106, subd. 6). The proof adduced was sufficient to show that their bartender accepted wagers on horse races and sold Syndicated football tickets with the full knowledge and Consent of the licensee Matteo Postiglione. Under the circumstances, the penalty imposed was not excessive. Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.